Title: From George Washington to Lund Washington, 30 April 1781
From: Washington, George
To: Washington, Lund


                        

                            Dear Lund,New Windsor 30th April 1781
                        
                        Your letter of the 18th came to me by the last Post. I am very sorry to hear of your loss—I am a little sorry
                            to hear of my own—but that which gives most concern, is, that you should go on board the enemys vessels & furnish
                            them with refreshments. It would have been a less painful circumstance to me, to have heard, that in consequence of your
                            non compliance with their request, they had burnt my House, & laid the Plantation in Ruins. You ought to have
                            considered yourself as my representative, and should have reflected on the bad example of communicating with the enemy and
                            making a voluntary offer of refreshment to them with a view to prevent a conflagration.
                        It was not in your power, I acknowledge, to prevent them from sending a flag on shore—and you did right to
                            meet it—but you should, in the same instant that the business of it was unfolded, have declared, explicitly, that it was
                            improper for you to yield to the request—after which, if they had proceeded to help themselves, by
                                force, you could but have submitted (and being unprovided for defence) this was to be prefered to a feeble
                            opposition which only serves as a pretext to burn and destroy.
                        I am thoroughly perswaded that you acted from your best judgment—and believe, that your desire to preserve my
                            property, and rescue the buildings from impending danger, were your governing motives—But to go on board their
                            Vessels—carry them refreshments—commune with a parcel of plundering Scoundrels—and request a favor by asking the surrender
                            of my Negroes, was exceedingly ill-judged—and ’tis to be feared—will be unhappy in its consequences, as it will be a
                            precedent for others, and may become a subject of animadversion.
                        I have no doubt of the enemys intention to prosecute the plundering plan they have begun—and, unless a stop
                            can be put to it by the arrival of a superior naval force, I have as little doubt of its ending in the loss of all my
                            Negroes, and in the destruction of my Houses—but I am prepared for the event—under the prospect of which, if you could
                            deposit, in safety, at some convenient distance from the Water, the most valuable & least bulky articles, it might
                            be consistent with policy & prudence, and a mean of preserving them for use hereafter. such, & so many
                            things as are necessary for common, & present use must be retained & run their chance through the firy
                            trial of this summer.
                        Mrs Washington joins me in best and affectionate regard for you, Mrs Washington &
                            Milly Posey; & does most sincerely regret your loss—I do no know what Negros they may have left you—and as I have
                            observed before, I do not know what number they will have left me by the time they have done—but this I am sure of, that
                            you shall never want assistance, while it is in my power to afford it. I am sincerely & affectionately yrs
                        
                            Go: Washington
                        
                    